          Case 8:19-cr-00556-GJH Document 30 Filed 10/29/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

                                               *
 UNITED STATES OF AMERICA                      *
                                               * CRIMINAL NO. PWG-19-556
        v.                                     *
                                               *
 KELVIN SAUNDERS,                              *
                                               *
                               Defendant       *
                                         ...ooOoo...

             GOVERNMENT'S MEMORANDUM IN AID OF SENTENCING

      The United States of America, by and through its Attorneys, Robert K. Hur, United States

Attorney for the District of Maryland, and Hollis Raphael Weisman, Assistant United States

Attorney for said District, submits the following Memorandum to support its recommendation that

the Defendant receive a total sentence of 12 months imprisonment, to be followed by three years

of supervised release.

BACKGROUND

       At about 2 p.m. on October 28, 2019, the defendant, Kelvin Saunders, was driving a work

van for a company called Wheelz Up on the Baltimore-Washington Parkway in Maryland. Some

time earlier, Saunders had been drinking alcohol. As a result of the alcohol consumption, the

defendant fell asleep at the wheel and lost control of the van.

       The van drifted to the right, off the highway onto the right shoulder, and crashed into a

vehicle parked on the shoulder of the road. The single occupant of the parked vehicle died in the

crash. The defendant was not injured.

       After the crash, the defendant grabbed his cellphone and called his boss. Meanwhile, at

least one other motorist on the highway called 911. When the police arrived moments later, the

defendant was walking outside his van talking on the phone.


                                                 1
          Case 8:19-cr-00556-GJH Document 30 Filed 10/29/20 Page 2 of 4



       Emergency medical services arrived to assist. In the parked vehicle was 68-year-old

Brenda Williams. Her body was trapped in her vehicle, and emergency medical service workers

had to extricate her through the passenger-side door. She was pronounced dead on scene.

       Seventy-five minutes after the fatal crash, the defendant’s blood-alcohol content (BAC)

measured at .06%. With the general rate of ethanol metabolization at 0.015 to 0.02% per hour,

his BAC was higher at the time of the crash. The alcohol impaired his ability to drive safely.

SENTENCING GUIDELINES

      The statute itself is Homicide by Motor Vehicle While Impaired by Alcohol, a violation of

Md. Code, Crim. Law § 2-504, as assimilated by18 U.S.C. § 13. It carries a maximum penalty of

three years of imprisonment and one year of supervised release. The pre-sentence report calculates

a sentencing guideline range of six to 12 months imprisonment, based on a total offense level of

10 and a Criminal History Category of I. The Government agrees with that calculation.

SENTENCING FACTORS

       Under 18 U.S.C. § 3553(a)(2), this Court must consider the need for the sentence

imposed to reflect the seriousness of the offense, to promote respect for the law, and to provide

just punishment for the offense. “While the consideration of one § 3553(a) factor to the exclusion

of the others is not appropriate, it is not required that the district court somehow give all the

different factors precisely equal weight. Sometimes one factor will outweigh the others.

Sometimes one factor will stand out.” United States v. Fowler, 948 F.3d 663, 672 (4th Cir.

2020) (Citations omitted.)

      Here, the offenses are extraordinarily serious. Someone died – a mother, grandmother and

beloved relative and friend. At least 24 people have written to the court describing how much Ms.




                                                  2
          Case 8:19-cr-00556-GJH Document 30 Filed 10/29/20 Page 3 of 4



Williams meant to them and how traumatized they were by her sudden death. The government’s

Memorandum cannot begin to reach the level of poignancy and pain they have felt. When the

defendant killed Ms. Williams, he also impacted her entire family. The defendant deserves to be

punished with a sentence of imprisonment and a maximum term of supervised release.

      The defendant, furthermore, already had a prior restriction on the consumption of any

alcohol. That should have taught him his behavior was illegal. According to paragraph 37 of the

pre-sentence report, he currently has a restriction on his license prohibiting him from driving with

any amount of alcohol in his body. He also had a three-year alcohol restriction imposed in 2000,

although his license was revoked for point accumulation during most of that period.

      Deterrence is another significant factor for the Court to consider in sentencing. The

government has no idea when the defendant consumed the alcohol. The defendant’s blood-alcohol

level was below the per se level when tested in the early afternoon. He was either drinking on the

job, or drinking to an extraordinary degree the night before. But his history of two prior drunk

driving convictions, albeit dated, should have taught him unquestionably that he has no business

drinking and driving.

      The sentence of 12 months’ imprisonment that the government is recommending takes into

account the fact that the defendant’s driving conduct did not involve gross recklessness. He fell

asleep. But the alcohol in his system contributed to his drowsiness, to tragic consequences.

      A period of supervised release following imprisonment would accomplish the goal of

providing the defendant with needed rehabilitation services. The period should be lengthy, as the

periods between the defendant’s episodes of drunk driving are lengthy.




                                                 3
         Case 8:19-cr-00556-GJH Document 30 Filed 10/29/20 Page 4 of 4




CONCLUSION

      For the reasons stated above, the Government submits that a sentence of imprisonment of

12 months of imprisonment and 3 years of supervised release is appropriate and no greater than

necessary to achieve the goals established by Congress under 18 U.S.C. § 3553.

                                              Respectfully submitted,

                                              Robert K. Hur
                                              United States Attorney


                                          By: __________________________
                                              Hollis Raphael Weisman
                                              Assistant United States Attorney
                                              Bar number 11465
                                              6500 Cherrywood Lane
                                              Greenbelt, Maryland 20770
                                              301-344-4029 (desk); 301-344-4516 (FAX)
                                              hollis.weisman@usdoj.gov




                                               4
